OPINION — AG — ** DEPARTMENT OF HEALTH — CONTROLLED INDUSTRIAL WASTE MANAGEMENT ACT — PERMIT REQUIREMENTS — WHO IS SUBJECT TO THE ACT ** AN INDUSTRY WHICH PLOWS ITS CONTROLLED INDUSTRIAL WASTE INTO THE SOIL MUST MEET THE PERMIT REQUIREMENTS ENUMERATED IN THE CONTROLLED INDUSTRIAL WASTE MANAGEMENT ACT, THAT IF AN INDUSTRY'S WASTE IS NOT DESIGNATED AS CONTROLLED INDUSTRIAL WASTE ITS SOIL FARMING OPERATION WOULD NOT BE SUBJECTED TO THE PROVISIONS OF THE CONTROLLED INDUSTRIAL WASTE DISPOSAL ACT, AND THAT SOIL FARMING OF INDUSTRIAL WASTE NOT DESIGNATED AS CONTROLLED INDUSTRIAL WASTE UPON THE INDUSTRY'S OWN LAND WOULD NOT BE SUBJECT TO THE PERMITTING REQUIREMENTS OF THE SOLID WASTE MANAGEMENT ACT. CITE: 63 Ohio St. 1976 Supp., 2751 [63-2751], 63 Ohio St. 1976 Supp., 2765 [63-2765] [63-2765], 63 Ohio St. 1976 Supp., 2759 [63-2759] 63 Ohio St. 1971 2251 [63-2251], 63 Ohio St. 1971 2258 [63-2258] [63-2258] (JAMES R. BARNETT)